DETAILED ACTION
	Receipt of Applicant’s Amendment, filed September 7, 2022 is acknowledged.  
Claims 1, 8, and 15 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “calculating distances between individual assets in the portfolio and the entities from the article as the article’s connection strength, determining a portfolio risk metric based on a value at risk (VaR) value, and determining the connection-risk score from the article’s connection strength and the portfolio risk metric”.  There is no support for the recited article’s connection strength being used along with the portfolio risk metrics to determine the connection-risk score.  There is no support for the portfolio risk metric being based on a value at risk (VaR) value.
Paragraph [0004] mentions “a connection-risk score”, specifically reciting that it is determined for the article as it relates to the portfolio, and that it reflects the connection of the article to the portfolio and a portfolio risk of the one or more entities to the portfolio.  There is no further recitation regarding how the connection-risk score is determined.  There is no description of the calculation of the distances between assets in the portfolio and entities from the article being.  There is no further recitation regarding how the connection-risk score is used to reflect the stated connection.  There is no description of using the VaR value to determine the potfolio risk metric.
Paragraphs [0035], [0052], [0053], [0079] of the specification describe the calculation of the distance, and none of them mention the calculation being combined with a profile risk metric.  None of these paragraphs recite a value at risk value.  None of these paragraphs make any reference to the connection-risk score.  There is no description of the portfolio risk metric or what it comprises.
Paragraph [0036] mentions that collected data may include value at risk (VaR) but this is not recited as being used to determine a portfolio risk metric, nor is this recited as being combined with the distance calculation.  There is no mention of the article’s connection strength, or the connection-risk score.  There is no description of the portfolio risk metric or what it comprises.
Paragraph [0046] recites that the first-word set may include VaR information, but does not define this as being used to determine a portfolio risk metric, or as being combined with the distance calculation.  There is no mention of the article’s connection strength, or the connection-risk score. There is no description of the portfolio risk metric or what it comprises.
Paragraph [0055] recites a connection score and risk component that is aggregated connection strength (identified as the V-score detailed in paragraph [0054]) + weighted VaR value.  This connection score is described as the connection of the article to a portfolio, and is calculated using the portfolio risk metrics, ontology (detailed in Paragraph [0053) and word-vector relationships between an article and the entity in a portfolio (detailed in Paragraph [0052]).  While one of ordinary skill in the art may relate the connection score to the claimed “article’s connection strength”.  There is no recitation of this connection score being combined with the portfolio risk metric to generate a connection-risk score.  If the reader assumes that the claimed connection-risk score is expected to relate to the disclosed connection score, there is no recitation of “the article’s connection strength” being combined with the portfolio risk metric to determine this value.  None of the recited values used in the ‘connection score’ recited in paragraph 55 may be construed as the articles’ connection strength as they are provided other names.  V-score, ontology connection strength, vector distances.  There is no recitation of the “claimed connection-risk score” being determined from ‘the articles connection strength and the potfolio risk metric”.  There is no recitation that the portfolio risk metric being determined based on the VaR. There is no mention of or the connection-risk score, or VaR.
Paragraph [0061] recites the connection and risk engine translating each holdings VaR into a proportion of portfolio VaR, but does not describe this as being used to determine the portfolio risk metric.  There is no mention of the article’s connection strength, or the connection-risk score.  There is no description of the portfolio risk metric or what it comprises.
The specification does not describe the value at risk (VaR) value as being used to determine a portfolio risk metric.  The specification does not describe the article’s connection strength being used along with the portfolio risk metric to determine the connection-risk score.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 8, 12-14, 15, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin [2012/0016875] in view of Eastwood [2015/0012410] in view of Chalermkraivuth [2004/0186814].

With regard to claim 1 Jin teaches A computer-implemented method (Jin, ¶58 “a system, method, or computer program product”), comprising: 
	receiving an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	analyzing the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	determining one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”), wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person (Jin, ¶35 “people tags”), place, or company associated with a portfolio (Jin, ¶35 “extracts the most important keywords from every blog and adds those keywords to the user’s interest vector”); …
	determining the portfolio (Jin, ¶42 “user’s profile”) related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	determining a connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”), 
wherein the determination of the connection-risk score as the overall user’s interest (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”) comprises calculating distances as the cosine similarity (Jin, ¶42 “the interest-similarity score is proportional to the cosine similarity between the word vector of the webpage… and the overall interest vector of the user”; Please note this limitation has been read in light of Paragraph [0053] of the specification which recites “the word server 228 may determine a Cosine distance between the holdings and the article word sets to establish connections”; one of ordinary skill in the art would recognize the cosine similarity calculation taught by Jin as a calculating of distances between the elements) between individual assets in the portfolio as the interest vector of the user (Id) and the entities from the article as the word vector of the webpage (Id) as the article’s connection strength as the interest-similarity score (Id), determining a portfolio risk metric (Jin, ¶42 “the user’s profile 130”) based on …, and determining the connection-risk score as the overall user’s interest (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”) from as computing the interest-similarity score for the documents that ranked high according to the high ranked documents (Jin, ¶42 “Note that the adaptive search personalization module 122 computes an interest similarity score only for those high ranked results so as to make our personalized process more efficient”) the article’s connection strength as the interest-similarity score (Jin, ¶42)  and portfolio risk metric as high importance rank for the documents for the specific user’s profile (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”; ¶41 “The search engine 116 also associates a relevance score to each returned webpage, such that web pages which are ranked higher (i.e., those considered to be more relevant and important to the query) have higher relevance scores”); 
	generating a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest-similarity score”) based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determining whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).

	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … wherein the one or more entities comprise … place, or company… matching the one or more entities to one or more investment holdings based on an ontology model.  Yang teaches analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) …
wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person, place, or company (Eastwood, ¶52 “for stocks, there are full NYSE and NASDAQ tables that contain each of he stock symbols and company names that are currently in trade on these markets.  If there is a match on any of these stock symbols or company names, each of these results is tagged with a stock match”); 
 matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may be replaced with the rating of potential news (as calculated by Eastwood) to ensure that the news articles identified as having the highest predicted security price fluctuation (as taught by Eastwood) and being of interest to the user (as taught by Jin) would be displayed.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device to operate and analyze the underlying data taught by Eastwood as it yields the predictable results of enabling the system to process documents discussing stock markets.
	Jin does not explicitly teach the portfolio risk metrics based on a value at risk (VaR) value. Chalermkraivuth teaches portfolio risk metrics based on a value at risk (VaR) value (Chalermkraivuth ¶64 “In risk management, value at risk (VAR) is generally applied to measure and manage the downside risk, i.e., the tall risk.  It captures the impact on the portfolio value from rare events”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to calculated the relevance score for the page (i.e. rating of potential news) using the VaR as taught by Chalermkraivuth as it yields the predictable results of providing a value that captures the impact on the portfolio value from an event (Chalermkraivuth, ¶64).  Within the proposed combination the VaR value, which Chalermkraivuth depicts as a portfolio value (Chalermkraivuth, ¶64, ¶79 “where w is a vector representing the fractions of the portfolio that are invested in each asset”) may be derived by using user profile taught by Jin (Jin, ¶42, “user profile 130).  One of ordinary skill in the art would recognize that the relevance value taught by the proposed combination (i.e. the relevance that is a rating of the potential new, calculated using the VaR value) may be used to calculate the relevance score for the document (Jin, ¶41) reflecting how impactful (Eastwood, ¶9) the document is to the specific user portfolio (Chalermkraivuth, ¶64 “value at risk (VAR) is generally applied to measure and manage the downside of risk, i.e., the tail risk.  It captures the impact on the portfolio value from rare events”).  One of ordinary skill in the art would recognize that by applying the user’s specific interest value (Jin, ¶42) to the documents that are ranked high using the modified relevance ranking the system would be able to determine documents that are not only relevant to the portfolio (Eastwood, ¶9, Chalermkraivuth, ¶64) but also of interest to the individual user (Jin, ¶42). 

With regard to claims 5, 12 and 19 the proposed combination further teaches wherein determining the connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”) comprises combining two or more of a connection type weight factor (Jin, ¶34 “a set of real-number weights of the corresponding interest vectors”), a number of shared relationships (Jin, ¶34 “an interest vector vi stores the user’s information retrieved from the ith social system”), a return correlation, a network proportionality constant, and a correlation proportionality constant (Jin, ¶34 “p is a real number called the personalization degree”).

With regard to claims 6, 13 and 20 the proposed combination further teaches wherein determining the connection-risk score for the article as it relates to the portfolio comprises determining vector distances between the one or more entities mentioned in the article and one or more assets in the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosine similarity between the word vector of the webpage… and the overall interest vector of the user”; Note that one of ordinary skill in the art would recognize that the cosine similarity between two vectors measures the distance between those vectors).

With regard to claims 7 and 14 the proposed combination further teaches providing the article to a user interface of a user client application running on a web browser, the article provided for display in association with the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).

With regard to claim 8 Jin teaches an apparatus (Jin, ¶58 “a system, method, or computer program product”), comprising: 
Memory (Jin, ¶59 “computer readable medium”), in one or more processor-based systems (Jin, ¶63 “a general purpose computer”), to store code;
Processor circuitry (Jin, ¶63 “a processor of a general purpose computer”), of one or more processors (Jin, ¶76, “The computer 702 has a processor(s)”) in the one or more processor-based systems (Jin, ¶63 “a processor of a general purpose computer”), coupled with the memory (Jin, ¶76 “the computer 702 has a processor(s) 704 that is connected to a main memory 706”) to execute the code to perform operations, the operations comprising:
	an ingestion engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to receive an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	a priority model engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to analyze the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	an entity recognition engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to determine one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”), wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person (Jin, ¶35 “people tags”), place, or company associated with a portfolio (Jin, ¶35 “extracts the most important keywords from every blog and adds those keywords to the user’s interest vector”); 
	an ontology engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to …; 
	determine a portfolio (Jin, ¶42 “user’s profile” related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	a connection and risk engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to determine a connection-risk score as the overall user’s interest (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”) for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”), wherein the determination of the connection-risk score as the overall user’s interest (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”) comprises calculating distances as the cosine similarity (Jin, ¶42 “the interest-similarity score is proportional to the cosine similarity between the word vector of the webpage… and the overall interest vector of the user”; Please note this limitation has been read in light of Paragraph [0053] of the specification which recites “the word server 228 may determine a Cosine distance between the holdings and the article word sets to establish connections”; one of ordinary skill in the art would recognize the cosine similarity calculation taught by Jin as a calculating of distances between the elements) between individual assets in the portfolio as the interest vector of the user (Id) and the entities from the article as the word vector of the webpage (Id) as the article’s connection strength as the interest-similarity score (Id), determining a portfolio risk metric (Jin, ¶42 “the user’s profile 130”) based on a …, and determining the connection-risk score as the overall user’s interest (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”) from as computing the interest-similarity score for the documents that ranked high according to the high ranked documents (Jin, ¶42 “Note that the adaptive search personalization module 122 computes an interest similarity score only for those high ranked results so as to make our personalized process more efficient”) the article’s connection strength as the interest-similarity score (Jin, ¶42)  and portfolio risk metric as high importance rank for the documents for a specific user’s profile (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”; ¶41 “The search engine 116 also associates a relevance score to each returned webpage, such that web pages which are ranked higher (i.e., those considered to be more relevant and important to the query) have higher relevance scores”); and
	a score server (Jin, ¶62 “Computer program code for carrying out operations”) operative to generate a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest-similarity score”) based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determine whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).
	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … … wherein the one or more entities comprise … place, or company… matching the one or more entities to one or more investment holdings based on an ontology model.  Yang teaches analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) … 
wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person, place, or company (Eastwood, ¶52 “for stocks, there are full NYSE and NASDAQ tables that contain each of he stock symbols and company names that are currently in trade on these markets.  If there is a match on any of these stock symbols or company names, each of these results is tagged with a stock match”); 
matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may be replaced with the rating of potential news (as calculated by Eastwood) to ensure that the news articles identified as having the highest predicted security price fluctuation (as taught by Eastwood) and being of interest to the user (as taught by Jin) would be displayed.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device to operate and analyze the underlying data taught by Eastwood as it yields the predictable results of enabling the system to process documents discussing stock markets.
	Jin does not explicitly teach the portfolio risk metrics based on a value at risk (VaR) value. Chalermkraivuth teaches portfolio risk metrics based on a value at risk (VaR) value (Chalermkraivuth ¶64 “In risk management, value at risk (VAR) is generally applied to measure and manage the downside risk, i.e., the tall risk.  It captures the impact on the portfolio value from rare events”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to calculated the relevance score for the page (i.e. rating of potential news) using the VaR as taught by Chalermkraivuth as it yields the predictable results of providing a value that captures the impact on the portfolio value from an event (Chalermkraivuth, ¶64).  Within the proposed combination the VaR value, which Chalermkraivuth depicts as a portfolio value (Chalermkraivuth, ¶64, ¶79 “where w is a vector representing the fractions of the portfolio that are invested in each asset”) may be derived by using user profile taught by Jin (Jin, ¶42, “user profile 130).  One of ordinary skill in the art would recognize that the relevance value taught by the proposed combination (i.e. the relevance that is a rating of the potential new, calculated using the VaR value) may be used to calculate the relevance score for the document (Jin, ¶41) reflecting how impactful (Eastwood, ¶9) the document is to the specific user portfolio (Chalermkraivuth, ¶64 “value at risk (VAR) is generally applied to measure and manage the downside of risk, i.e., the tail risk.  It captures the impact on the portfolio value from rare events”).  One of ordinary skill in the art would recognize that by applying the user’s specific interest value (Jin, ¶42) to the documents that are ranked high using the modified relevance ranking the system would be able to determine documents that are not only relevant to the portfolio (Eastwood, ¶9, Chalermkraivuth, ¶64) but also of interest to the individual user (Jin, ¶42). 

With regard to claim 15 Jin At least one non-transitory computer-readable storage medium comprising instructions that, when executed (Jin, ¶59 "Any combination of one or more computer readable medium(s) may be utilized”), cause a system to: 
	receive an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	analyze the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	determine one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”), wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person (Jin, ¶35 “people tags”), place, or company associated with a portfolio (Jin, ¶35 “extracts the most important keywords from every blog and adds those keywords to the user’s interest vector”); …; 
	determine a portfolio (Jin, ¶42 “user’s profile” related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	determine a connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”), wherein the determination of the connection-risk score as the overall user’s interest (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”) comprises calculating distances as the cosine similarity (Jin, ¶42 “the interest-similarity score is proportional to the cosine similarity between the word vector of the webpage… and the overall interest vector of the user”; Please note this limitation has been read in light of Paragraph [0053] of the specification which recites “the word server 228 may determine a Cosine distance between the holdings and the article word sets to establish connections”; one of ordinary skill in the art would recognize the cosine similarity calculation taught by Jin as a calculating of distances between the elements) between individual assets in the portfolio as the interest vector of the user (Id) and the entities from the article as the word vector of the webpage (Id) as the article’s connection strength as the interest-similarity score (Id), determining a portfolio risk metric (Jin, ¶42 “the user’s profile 130”) based on…, and determining the connection-risk score as the overall user’s interest (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”) from as computing the interest-similarity score for the documents that ranked high according to the high ranked documents (Jin, ¶42 “Note that the adaptive search personalization module 122 computes an interest similarity score only for those high ranked results so as to make our personalized process more efficient”) the article’s connection strength as the interest-similarity score (Jin, ¶42)  and portfolio risk metric as high importance rank for the documents (Jin, ¶42 “The adaptive search personalization module 122 then combines the individual interest vectors in the user’s profile 130 to acquire an overall interest vector for the user”; ¶41 “The search engine 116 also associates a relevance score to each returned webpage, such that web pages which are ranked higher (i.e., those considered to be more relevant and important to the query) have higher relevance scores”);
	generate a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest-similarity score”) based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determine whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).
	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … wherein the one or more entities comprise … place, or company… match the one or more entities to one or more investment holdings based on an ontology model.  Yang teaches analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) … 
wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person, place, or company (Eastwood, ¶52 “for stocks, there are full NYSE and NASDAQ tables that contain each of he stock symbols and company names that are currently in trade on these markets.  If there is a match on any of these stock symbols or company names, each of these results is tagged with a stock match”);
match the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may be replaced with the rating of potential news (as calculated by Eastwood) to ensure that the news articles identified as having the highest predicted security price fluctuation (as taught by Eastwood) and being of interest to the user (as taught by Jin) would be displayed.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device to operate and analyze the underlying data taught by Eastwood as it yields the predictable results of enabling the system to process documents discussing stock markets.
	Jin does not explicitly teach the portfolio risk metrics based on a value at risk (VaR) value. Chalermkraivuth teaches portfolio risk metrics based on a value at risk (VaR) value (Chalermkraivuth ¶64 “In risk management, value at risk (VAR) is generally applied to measure and manage the downside risk, i.e., the tall risk.  It captures the impact on the portfolio value from rare events”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to calculated the relevance score for the page (i.e. rating of potential news) using the VaR as taught by Chalermkraivuth as it yields the predictable results of providing a value that captures the impact on the portfolio value from an event (Chalermkraivuth, ¶64).  Within the proposed combination the VaR value, which Chalermkraivuth depicts as a portfolio value (Chalermkraivuth, ¶64, ¶79 “where w is a vector representing the fractions of the portfolio that are invested in each asset”) may be derived by using user profile taught by Jin (Jin, ¶42, “user profile 130).  One of ordinary skill in the art would recognize that the relevance value taught by the proposed combination (i.e. the relevance that is a rating of the potential new, calculated using the VaR value) may be used to calculate the relevance score for the document (Jin, ¶41) reflecting how impactful (Eastwood, ¶9) the document is to the specific user portfolio (Chalermkraivuth, ¶64 “value at risk (VAR) is generally applied to measure and manage the downside of risk, i.e., the tail risk.  It captures the impact on the portfolio value from rare events”).  One of ordinary skill in the art would recognize that by applying the user’s specific interest value (Jin, ¶42) to the documents that are ranked high using the modified relevance ranking the system would be able to determine documents that are not only relevant to the portfolio (Eastwood, ¶9, Chalermkraivuth, ¶64) but also of interest to the individual user (Jin, ¶42). 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Eastwood, Chalermkraivuth, Karappusamy [WO2015/178943] and Yang [Intelligent Agents for Retrieving Chinese Web Financial News]
With regard to claims 2, 9, and 16 the proposed combination further teaches generating a plurality of keywords for the portfolio (Jin, ¶34 “each item in an interest vector vi is a pair consisting of a keyword t…”); 
	performing a keyword search using … to generate a plurality of candidate articles (Jin, ¶41 “forwards the query to the underlying search engine 116.  The search engine 116, via the data searcher 118, returns a list of webpages for the query”) the plurality of candidate articles including the article as the articles within the system includes both the articles determined as the search results (Jin, ¶41) and the recommended news articles (Jin, ¶57); 
	receiving the plurality of candidate articles (Jin, ¶41 “returns a list of webpages for the query”); 
	…; and 
	analyzing the article for portfolio relevance (Jin, ¶57 “determine which articles may be interesting to a certain subscriber”)…
	Jin does not explicitly teach performing a keyword search using the plurality of keywords to generate a plurality of candidate articles.  Yang teaches performing a keyword search using the plurality of keywords to generate a plurality of candidate articles (Yang, Page 289 section 1.3 “The search engine will then search for the financial news articles that users are most interested in based on the user profiles”; Page 293 “Therefore, we construct user profiles by … (5) user specified keywords”).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the targeted searching concepts taught by Yang as it yields the predictable results of using the user profile to search for related news articles.  Within the proposed combination instead of the user having to manually enter a query as is done in Jin (figure 5. 504), the system may use the keywords within the user profile to initiate the query as taught by Yang, thereby enabling the system to initiate a search for relevant news articles without requiring user input beyond the generation of the initial user profile.
	Jin does not explicitly teach performing a checksum indexing of the plurality of candidate articles to identify duplicate articles of the plurality of candidate articles; and analyzing the article for portfolio relevance in response to determining the article is not one of the duplicate articles.
	Karuppusamy teaches performing a checksum (Karuppusamy, ¶11 “generating a checksum of a file”) indexing (Karuppusamy, ¶11 “The generated checksum of the file may be stored in a database”) of the plurality of candidate articles to identify duplicate articles of the plurality of candidate articles (Karuppusamy, ¶11 “the database may be periodically queried to identify any duplicate checksums of the file”); and 
	… in response to determining the article is not one of the duplicate articles (Karuppusamy, ¶11 “Upon identification of a duplicate checksum of the file, the file corresponding to the duplicate checksum may be deleted”).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the deduplication techniques taught by Karuppusamy as it yields the predictable results of reducing storage waste (Karuppusamy, ¶10).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Eastwood, Chalermkraivuth and Gray [20160267396].
	With regard to claims 3, 10, and 17 the proposed combination further teaches receiving user article evaluation metrics from user interactions with displayed articles (Jin, ¶44 “observes the user’s reactions and determines which results are useful to the user”); and 
	updating the … based on the received user article evaluation metrics (Jin, ¶25 “improve and update the user interest profiles 130 by learning from user feedback given through the user interface 132”).
	Jin does not explicitly teach updating the priority model.  Gray teaches updating the priority model (Gray, ¶81 “The model updating module 410 may include software and routines for updating the machine learning model 402 based on the new information retrieved”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the techniques taught by Grey as they yield the predictable results of ensuring that the machine learning model is continually being updated (Gray, ¶81).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Eastwood, Chalermkraivuth and Hertz [2003/0135445].
	With regard to claims 4, 11, and 18 the proposed combination further teaches wherein matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on the ontology model as the model described (Eastwood, ¶49-¶60) comprises mapping between the one or more entities and the one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”)…
Eastwood does not explicitly teach where the mapping is based on one or more of entity aliases, parent company relationships, and senior executive relationships.  Hertz teaches mapping between the one or more entities and the one or more investment holdings (Hertz, ¶14 “use specialized “named entity recognizers’ to determine which words refer to companies, places, and people, and to standardize these”) based on one or more of entity aliases (Hertz, ¶14 “to recognize that “IBM”, and “I.B.M”, and “International Business Machines” all refer to the same company).  Groups of equivalent words (e.g., “announced”, ‘Reported”, “released a report” can be initially determined using online thesauruses such as WordNet”), parent company relationships (Hertz, ¶23 “used to determine the relationships between different entities”; ¶36 “It may also be is reasonable to assume that some of the announcements known to affect a given company similar to another company (e.g. IBM) will effect IBM while others affecting other similar companies will also effect IBM”), and senior executive relationships.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the matching techniques taught by Hertz as it would yield the predictable results of improving the system’s ability to correctly identify the companies affected by specific news articles (Hertz, ¶14).

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

With regard to the 112 rejection, applicant cites to various paragraphs of the specification for support.
Applicant cites to Paragraph 4, arguing that it provides support as makes it “evident that the connection-risk score for an article reflects the connection of the article to the portfolio and a portfolio risk of the one or more entities to the portfolio” (Page 10 of remarks).  In response, it is noted that stating that the connection-risk score reflects a connection of the article to the portfolio and the portfolio risk does not state how the connection-risks core is determined.  Stating what something reflects does not state how it is determined.  When something reflects a specific metric, that does not mean that that metric is used in its generation.  There are multiple ways of achieving this result without using an articles’ s connection strength or the portfolio risk metric.  Nothing within this paragraph provides support for the portfolio risk metric being based on a value at risk (VaR) value.
Applicant cites to Paragraph [0061] which states “the pertinent connection scores and risk scores are merged by the merge engine”.  This does not provide support for the explicitly claimed recitation of the portfolio risk metric being based on a value at risk (VaR) value, or the explicitly recited determining the connection-risk score from the article’s connection strength and the portfolio risk metric. The cited section of the specification makes a general statement about merging scores, but does not state how or which scores are merged, nor what the merged scores are.
Applicant cites to Paragraph [0055] for the specific approach to calculating the connection-risk score.  Within this paragraph, two separate descriptions for generating the connection score is recited.  The first being “using the portfolio risk metrics, ontology and word-vector relationships between an article and the entities in a portfolio (which are categorized as anchor holdings).  The second being an example of the connection-risk score being a scaled, aggregated (Anchor connection strength) + weighted VaR value.  
Applicant cites to Paragraph [0052] through [0054] as providing support for the ‘connection strength (i.e. connection scores) for articles.  Paragraph [0052] details calculating vector distances between the articles and portfolios, generating a score. This score between the article and the portfolio.  Paragraph [0053] details recites “connection strengths” within the ontology being used to evaluate “Connection Strength of the article to the portfolio leading to its relevance to the respective portfolio”.  Nothing within this paragraph links it to the score generated in Paragraph 52, or details how the ¶52 score is related to the ontology connection strength detailed in ¶53.  Paragraph [0054] details combining scores (presumably referring to the scores generated in ¶52) to generate a final score, called the V-score.  Applicant’s arguments suggest that these three paragraphs describe how the connection strength is calculated.  Yet none only Paragraph 53 uses the terms, connection strength.  Paragraph 54 explicitly details that the vector distance score is titled the ‘V-score’ when it is aggregated together, meaning that Paragraphs 52 and 54 are clearly not detailing the connection strength as they are detailing the V-score.  None of these paragraphs details a connection-risk score.
When reading paragraph 55 in light of paragraphs 52-54, it is clear that the word-vector relationships detailed in Paragraph 55, are referring to the vectors calculated in Paragraph 52, which as detailed above cannot be read as the “articles connection strength”.  The “aggregated (Anchor connection strength)” which is combined with the VaR value within Paragraph 55 to generate the risk component score, cannot be read as the “articles connection strength” as it is explicitly labeled the V-Score within Paragraph 54.
It is suggested that the claims be amended to use the same labels and language as recited in the specification so that one may reasonably be able to identify which claim elements map to which elements within the specification.  Applicant’s arguments attempt to conflate the connection risk score to what is clearly three distinct scores and calculations generated within the specification, the vector distance (detailed in paragraph 52), the ontology connection strengths (detailed in paragraph 53) and the V-score (detailed in Paragraph 53).  Each of these values are clearly distinct values (though the V-score is an aggregation of the vector distances) and are generated and used in different manners within the specification.  The specification does not indicate that any of these values are the claimed ‘connection strength’. 

With regard to the prior art applicant attacks the references individually, stating that there is no risk component in Jin, Chalermkraivuth is concerned with risk optimization in an investment portfolio.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Both Jin and Chalermkraivuth generate their calculations and scores with relation to a user profile.  Jin calculates the importance of an article to a specific user profile, while Chalermkraivuth calculates the effect an article with have on a user profile.  One of ordinary skill in the art would recognize that articles that will have a high impact on a user’s profile, and that are highly relevant to a user’s profile will be of the highest interest to a user.  On the contrary, an article discussing a sock that would be of high relevance to a user’s profile, but that the user profile has no investments in, would not be relevant to the user.  Applicant’s arguments do not address the proposed rejection on record, and instead attacks the references individually.  Within the rejections above, following the modification to combine is an explanation provided by the office of how the prior art is envisioned to function in combination.  
Should applicant have questions regarding how the art is combined, it is suggested that they initiate an interview, as at this point the distinction between the combination of art and the claimed device is unclear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156